ON MOTION FOR REHEARING.
While there is no direct testimony that the fence erected between the building being constructed and the children's playground, was for the purpose of separating the place where the work of construction of the building was in progress, including the place where the material was piled, from the playground, an inference from the testimony may be drawn to this effect. The evidence shows that all but a small portion of the material going into the building was stored on the east side of the fence; that the playground was "kept quite clear of all building material" and that after deceased was killed the window frames in question were removed and placed between the cement shed and the office, or east of the fence and off of the playground.
While the record is not as clear as it might be upon the question as to the purpose of the erection of the fence in question, taking all of the facts a clear inference arises that the purpose of the fence was to keep children away from dangers incident to the construction of the building, which, of course, would include those arising from the storage of various kinds of heavy material which might cause injury to children should they come in contact therewith.
The jury were entitled to take all the testimony, together with every reasonable inference that might be drawn therefrom, in favor of the plaintiff and, in considering a demurrer to the evidence, we must view the testimony from the same standpoint. We are, therefore, of the opinion that defendant stored the window frames in question at a place reserved for the children to play.
The motion for a rehearing is overruled.